*103OPINION OF THE COURT
Per Curiam.
The petitioner served the respondent with a petition, dated January 22, 2002, containing one charge of professional misconduct. After a hearing on March 26, 2002, the Special Referee sustained the charge. Both the petitioner and the respondent now move to confirm the Special Referee’s report and to impose such discipline as the Court deems just and proper.
The charge alleges that the respondent has been convicted of a crime.
On or about January 14, 2001, the respondent was charged with assault in the third degree, in violation of Penal Law § 120.00, a class A misdemeanor. On May 29, 2001, the respondent pleaded guilty before the Honorable David A. Gross of the District Court, Nassau County, to the reduced charge of attempted assault in the third degree, a class B misdemeanor. He was sentenced, inter alia, to a conditional discharge, a $100 fine, and an extension of a temporary order of protection until May 29, 2002.
Based on the respondent’s admissions and the evidence adduced, the Special Referee properly sustained the charge, and the petitioner’s and the respondent’s separate motions to confirm the Special Referee’s report should be granted.
In determining an appropriate measure of discipline to impose, the respondent asks the Court to consider his sincere remorse, his cooperation during this proceeding, his efforts to overcome his alcohol addiction, his exemplary record of public service, and the character letters submitted on his behalf. The respondent’s disciplinary history is unblemished.
Under the totality of circumstances, the respondent is publicly censured for his professional misconduct.
Prudenti, P.J., Ritter, Santucci, Altman and S. Miller, JJ., concur.
Ordered that the petitioner’s and the respondent’s separate motions to confirm the report of the Special Referee are granted; and it is further,
Ordered that the respondent, Timothy Dominick Garille, is censured for his professional misconduct.